20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 1 of
                                        24



                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  IN RE:                                          §
  GOURDOUGH’S HOLDINGS, LLC.,                     §           CASE NO. 20-10720-hcm
  GOURDOUGH’S, LLC., and                          §           CASE NO. 20-10721-hcm
  GOURDOUGH’S PUBLIC HOUSE, LLC.                  §           CASE NO. 20-10722-hcm
         Jointly Administered Debtors1            §           (Chapter 11, Subchapter V)
                                                  §           (Jointly Administered under
                                                  §           Case NO. 20-10720-hcm)

        BALLOT SUMMARY FOR THE DEBTOR’S PLAN OF REORGANIZATION

         The Debtors file this tabulation of ballots in connection with the Debtors’ Joint Plan of

  Reorganization (the “Plan”).

         1.      The Ballot Summary prepared by counsel for the Debtors is attached as Exhibit

  “A,” which tabulates the Ballots received according to voting class and claim amount. With respect

  to classes of claims, the claim amount used for voting purposes is the amount indicated in the

  Ballot Tabulation.

         2.      Copies of all Ballots received and approved for purposes of preparing this Ballot

  Summary are attached as Exhibit “B.”

  DATED:         January 21, 2021                      /s/ Todd Headden
                                                       Todd Headden
                                                       HAYWARD PLLC
                                                       State Bar No. 24096285
                                                       901 Mopac Expressway South,
                                                       Building 1, Suite 300
                                                       Austin, Texas 78746
                                                       737.881.7104 (Direct/Fax)
                                                       theadden@haywardfirm.com

                                                       DEBTOR’S COUNSEL



  1
   The last four digits of each Debtor’s federal tax identification number are: Gourdough’s
  Holdings, LLC (5480), Gourdough’s, LLC (2197), and Gourdough’s Public House, LLC (5778).
  The Debtors’ mailing address is 4618 Englewood Dr. Austin, Texas 78745.
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 2 of
                                        24



                                  CERTIFICATE OF SERVICE

            This is to certify that a true and correct copy of foregoing was served on January 21,
  2021 via CM/ECF on all parties requesting notice thereby as well as on all parties listed below via
  email if an email address is indicated and on January 21, 2021 or within one business day thereafter
  via United States First Class Mail.

                                                               /s/Todd Headden
                                                               Todd Headden

   Debtor:                                           Debtor:

   Gourdough’s Holding, LLC                         Gourdough’s Public House, LLC
   4618 Englewood Drive                             4618 Englewood Drive
   Austin, TX 78745                                 Austin, TX 78745

   Debtor:                                           Debtors’ Representative:

   Gourdoughs, LLC                                   Paula Samford
   4618 Englewood Drive                              118 Havana St.
   Austin, TX 78745                                  Austin, TX 78704-6336

   Debtors’ Representative:                          Debtor’s Counsel:

   Ryan Palmer                                       Herbert C. Shelton II
   5708 Trailridge Dr.                               Hayward PLLC
   Austin, TX 78731                                  901 Mopac Expressway South
                                                     Building 1, Suite 300
                                                     Austin, TX 78746

   Debtor’s Counsel:                                 UST

   Todd Brice Headden                                United States Trustee – AU12
   Hayward PLLC                                      United States Trustee
   901 Mopac Expressway South                        903 San Jacinto Blvd, Suite 230
   Building 1, Suite 300                             Austin, TX 78701-2450
   Austin, TX 78746

   U.S. BANKRUPTCY COURT                             SBRA TRUSTEE
   903 SAN JACINTO, SUITE 322                        Eric Terry
   Austin, TX 78701-2450                             Eric Terry Law, PLLC
                                                     3511 Broadway
                                                     San Antonio, TX 78209-6513
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 3 of
                                        24



   Kim Bernard Battaglini                   E. Stuart Phillips
   Strong, Pipkin, Bissell & Ledyard, LLP   Assistant Attorney General
   Two Riverway, Suite 1020                 Bankruptcy & Collections Division MC 008
   Houston, TX 77056                        P.O. Box 12548
                                            Austin, TX 78711-2548

   Grand Parkway Capital Fund I LP          ALSCO – AUSTIN
   23322 Grand Corner Drive, Suite 150      449 Vista Ridge Drive
   Katy, TX 77449                           Kyle, TX 78640-2413

   American Arbitration Association         American Express
   13727 Noel Road, Ste 700                 P.O. Box 650448
   Dallas, TX 75240                         Dallas, TX 75265-0448

   AMTRUST NORTH AMERICA                    AT&T
   P.O. Box 6939                            P.O. Box 5014
   Cleveland, OH 44101-1939                 Carol Stream, IL 60197-5014

   AmTrust North America, Inc.              Austin Restaurant Equipment, Inc.
   Security National Insurance Co.          7801 Chimney Corners
   C/O Maurice Wutscher, LLP                Austin, TX 78731-1526
   23611 Chagrin Blvd. Suite 207
   Beachwood, OH 44122-5540

   Blue Bell Creameries                     Bluevine Capital, Inc.
   P.O. Box 674272                          Attn: Andy Shaw
   Dallas, TX 75267-4272                    401 Warren Street, Ste 300
                                            Redwood City, CA 94063-1578

    Brinks Home Security                    Bridgeway Dev. LLC
    Department CH 8628                      118 Havana St.
    Palatine, IL 6005-8628                  Austin, TX 78704

   Bug Master                               Capital One
   1912 Smith Rd.                           P.O. Box 60599
   Austin, TX 78721                         City of Industry, CA 91716-0599

   CHAT BACK                                City of Austin
   1019 Market Street                       P.O. Box 2267
   San Francisco, CA 94103-1612             Austin, TX 78768-2267

   Comptroller Public Accounts              Detergent Services, Inc.
   P.O. Box 149348                          2607 Tallina Way
   Austin, TX 78714-9348                    Houston, TX 77080-3808
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 4 of
                                        24



   DIRECTV                                   Durdel Designs
   P.O. Box 5014                             10604 School House
   Carol Stream, IL 60197-5014               Austin, TX 78750-1757

   Easy Ice, LLC                             Favor, Inc.
   P.O. Box 650769                           2416 E. 6th St.
   Dallas, TX 75265-0769                     Austin, TX 78702-3933

   FINTECH                                   FINTECT
   3109 W. Dr. Martin Luther King Jr. Blvd   P.O. Box 580045
   Suite 200                                 Charlotte, NC 28258-0045
   Tampa, FL 33607-6240

   First Corporate Solutions                 Flores River Walk Properties
   914 S. Street                             9327 Callaghan Road
   Sacramento, CA 95811                      San Antonio, TX 78230-4614

   Huaylas, LLC/Holton Latham Burns          Geeks Who Drink
   c/o Gary Calabrese                        3795 E 38th Ave.
   1301 Nueces St., Ste 200                  Denver, CO 80205-3816
   Austin, TX 78701-1739

   Grunt Pest Management                     Hanover Insurance Group
   7703 N. Lamar Blvd. Ste 103               P.O. Box 580045
   Austin, TX 78752-1059                     Charlotte, NC 28258-0045

   Hill Country Dairies                      Hill Country Springs
   P.O. Box 80467                            P.O. Box 2220
   Austin, TX 78708-0467                     Manchaca, TX 78652-2220

   Huaylas, LLC/ Holton Latham Burns         Hydroplus
   P.O. Box 5885                             6800 West Gate Blvd. Ste. 132-587
   Austin, TX 78763-5885                     Austin, TX 78745-4883

   I.C. System, Inc.                         Ian McCathy, Barnett & Garcia
   P.O. Box 64378                            3821 Juniper Trace, Ste. 180
   Saint Paul, MN 55164-0378                 Austin, TX 78738

   Jakes, Inc.                               Jason A. D'Amato
   13400 Hollister Dr.                       C/o: Simon Hendershot
   Houston, TX 77086-1218                    1800 Bering Dr #600
                                             Houston, TX 77057

   LCA Bank Corporation                      Liquid Environmental Systems
   P.O. Box 1650                             1307 Galway St.
   Troy, MI 48099-1650                       Knoxville, TN 37917-6155
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 5 of
                                        24




   Lonestar Beverage Systems                   McGuire Moorman
   475 Herman HL                               1711 S. Congress Ave., Ste 200
   Kingsbury, TX 78638-1405                    Austin, TX 78704-3556

   Mission Restaurant Supply                   Mood Media
   P.O. Box 10310                              P.O. Box 1098
   San Antonio, TX 78210-0310                  San Antonio, TX 78294

   Nationwide Insurance                        Nationwide Insurance
   Service of Process Team                     One Nationwide Plaza
   Three Nationwide Plaza Mail Code 3-11-310   Columbus, OH 43215
   Columbus, OH 43215-2410

   Okapi Texas, LLC                            One Source Gas of Austin
   10107 Woodland Village                      9300 S. IH 35
   Austin, TX 78750-2112                       Suite A-500 Box 314
                                               Austin, TX 78748

   Prudential Overall Supply                   Restaurant365
   2721 Oakmont Drive                          7 Bendix
   Sandy, TX 78665                             Irvine, CA 92618-2041

   Set Point Commercial Kitchen Care, LLC      SNAGAJOB.COM/PEOPLELATTER
   1606 Honeyweed St.                          4851 Lake Brook Dr.
   Cedar Park, TX 78613-5546                   Glen Allen, VA 23060-9233

   Southern Style Spices                       SQUARE
   P.O. Box 20                                 1455 Market Street, Ste 600
   Manor, TX 78653-0020                        San Francisco, CA 94103-1332

   Texas Comptroller of Public Accounts        Texas Disposal Systems
   Revenue Accounting DIV –                    P.O. Box 660816
   Bankruptcy Sect.                            Dallas, TX 75266-0816
   P.O. Box 13528
   Austin, TX 78711-3528

   Texas Gas Service                           Texas Tax Group, Inc.
   P.O. Box 219913                             9950 West Park Dr. Ste 430
   Kansas City, MO 64121-9913                  Houston, TX 77063-5271

   TMobile                                     Travis County Tax Assessor-Col
   Attn: Bankruptcy Team                       5501 Airport Blvd.
   PO Box 53410                                P.O. Box 149326
   Bellevue, WA 98015                          Austin, TX 78714-9326
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 6 of
                                        24



   Travis County                          TXTAG
   c/o Jason Starks                       P.O. Box 650749
   P.O. Box 1748                          Dallas, TX 75265-0749
   Austin, TX 78767

   Tyler Browder                          United Heritage
   7309 East County Rd 96                 P.O. Box 1648
   Midland, TX 79706-4894                 Austin, TX 78767-1648

   United Site Service                    U.S. Small Business Administration
   P.O. Box 660475                        Chief, AIB
   Dallas, TX 75266                       409 3rd Street., SW
                                          Washington, DC 20416

   Vonage Business                        Pawnee Leasing Corp.
   3200 Windy Hill Road, St 200 East      Attn: Sandi Car
   Atlanta, GA 30339-5640                 3801 Automation Way, Ste. 207
                                          Fort Collins, CO 80525-5735

   American Express National Bank         Blue Bell Creameries, LP
   c/o Becket and Lee LLO                 1101 S. Blue Bell Rd.
   PO Box 3001                            Brenham, TX 77833-4413
   Malvern, PA 19355-0701

   Navitas Credit Corp.                   CAB assignee of Prudential Overall Supply
   Attn: Joyce McKulka                    14226 Ventura Blvd.
   201 Executive Center Dr., Suite 100    Sherman Oaks, CA 91423-2715
   Colmbia, SC 29210-8410

   Capital One Bank (USA), N.A.           Capital One Bank (USA), N.A.
   By American InfoSource as Agent        By American Infosource as agent
   4515 N. Santa Fe Ave.                  PO Box 71083
   Oklahoma City, OK 73118-7901           Charlotte, NC 28272-3808

   Internal Revenue Service               Padfield & Stout, L.L.P.
   PO Box 7346                            C/O Joseph D. Austin
   Philadelphia, PA 19101-7346            420 Throckmorton Street, Ste 1210
                                          Fort Worth, Texas 76102
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 7 of
                                        24




                     EXHIBIT A
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 8 of
                                        24

                                                     EXHIBIT A
                                Gourdough's Holdings LLC (Joint Plan of Reorganization)
                                                 CASE NO. 20-10720
                                                BALLOT SUMMARY
                                                     BY CLAIM


CLASS     TOTAL NUMBER   TOTAL AMOUNT         TOTAL VOTES               TOTAL AMOUNT      CLASS VOTE
                                              YES     NO               YES        NO
Class 1                                                                                      N/A
Class 2                        0.00                                                          N/A
Class 3        1            90,296.63           1                   90,296.63               Accept
Class 4        3            54,000.04           3                   54,000.04               Accept
Class 5                                                                                      N/A
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 9 of
                                        24




                     EXHIBIT B
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 10
                                      of 24
                     UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

  IN RE:                                          §
  GOURDOUGH’S HOLDINGS, LLC.,                     §           CASE NO. 20-10720-hcm
  GOURDOUGH’S, LLC., and                          §           CASE NO. 20-10721-hcm
  GOURDOUGH’S PUBLIC HOUSE, LLC.                  §           CASE NO. 20-10722-hcm
         Jointly Administered Debtors1            §           (Chapter 11, Subchapter V)
                                                  §           (Jointly Administered under
                                                  §           Case NO. 20-10720-hcm)


      BALLOT FOR ACCEPTING OR REJECTING THE DEBTORS’ FIRST AMENDED
                        PLAN OF REORGANIZATION

         PLEASE COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN IT
  PROMPTLY. IF YOUR VOTE HAS NOT BEEN RECEIVED BY THE DEBTORS BEFORE
  5:00 P.M., CENTRAL TIME, ON JANUARY 19, 2021 (THE “VOTING DEADLINE”), IT
  WILL NOT BE COUNTED.

         Gourdough’s Holdings, LLC, Gourdough’s, LLC, and Gourdough’s Public House, LLC
  (together, the “Debtors”), are soliciting votes with respect to the Debtors’ First Amended Plan of
  Reorganization (the “Plan”) dated December 11, 2020.

         Your rights are described in the Plan. The Plan provides information to assist you in
  deciding how to vote your ballot. Capitalized terms not otherwise defined herein shall have
  meanings ascribed to them in the Plan.

         The Plan and certain other materials contained in the Solicitation Package are included in
  the packet you are receiving with this Ballot. Please contact Todd Headden to obtain copies or
  should you have any questions regarding your ballot at the following address:

         Hajjar Peters, LLP
         Attn: Todd Headden
         3144 Bee Caves Rd.
         Austin, Texas 78746
         Tel.: 512.637.4956
         Fax: 512.637.4958
         theadden@haywardfirm.com

         You should review the Plan before you vote. You may wish to seek legal advice
  concerning the Plan and your classification and treatment under the Plan. If you hold claims
  or equity interests in more than one class, you may cast a ballot for each class in which you
  are entitled to vote.

  1
   The last four digits of each Debtor’s federal tax identification number are: Gourdough’s
  Holdings, LLC (5480), Gourdough’s, LLC (2197), and Gourdough’s Public House, LLC (5778).
  The Debtors’ mailing address is 4618 Englewood Dr. Austin, Texas 78745.
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 11
                                      of 24

         If the Plan is confirmed by the Bankruptcy Court it will be binding on you whether
  or not you vote.


  Item 1.        Name of Holder and Aggregate Principal Amount of Claim.

  This Ballot is cast by or on behalf of Pawnee Leasing Corporation (name of the Holder) in the

  aggregate principal amount of $90,296.63.

  Address: c/o Padfield & Stout, LLP, 420 Throckmorton St. Ste. 1210, Fort Worth, Texas 76102.



  Item 2.        Class Vote.
  The holder of the (check one box only):
            Class 1      IRS Priority Claim against
                         Gourdough’s Public House,
                         LLC
            Class 2      Texas Comptroller’s Secured
                         Claim against Gourdough’s
                         Public House, LLC
      x     Class 3      General Unsecured Claims
                         against Gourdough’s, LLC
            Class 4      General Unsecured Claims
                         Against Gourdough’s Public
                         House, LLC
            Class 5      Allowed Equity Interests in
                         the Debtors




  Votes its claim as follows (check one box only):
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 12
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 13
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 14
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 15
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 16
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 17
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 18
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 19
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 20
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 21
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 22
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 23
                                      of 24
20-10720-hcm Doc#173 Filed 01/21/21 Entered 01/21/21 16:08:13 Main Document Pg 24
                                      of 24
